DETAILED ACTION
	This is in response to the request for continued examination filed on 08/18/2021. Claims 1-3 and 5 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho on 08/18/2021.
The application has been amended as follows: 
Amend claim 1:
A hemostatic clip device, comprising a clamping component parts of the clamping arms parts of the clamping arms forward in the "L"-shaped locking slot a top end of the locking slot 
Amend claim 2:
The hemostatic clip device according to claim 1, characterized in that the inner hole in a middle of the sleeve 
Amend claim 3:
The hemostatic clip device according to claim 1, characterized in that a tail end inner core holder 
Amend claim 5:
The hemostatic clip device according to claim 3, characterized in that the inner core 
REASONS FOR ALLOWANCE
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a hemostatic clip device having a double-wire supporting arm having a Y-shaped structure wherein head ends of the double-wire supporting arm are respectively and directly connected with holes formed on each clamping arm, in combination with the remaining . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771